Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the application filed on 02/03/2021.
Claims 1-3 and 5-6 are allowed.

Terminal Disclaimer
The terminal disclaimer filed on 05/26/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Application Number 17/166,478 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in a telephone interview with Ishihara Kazuto [47,675] on [05/26/2022]. Examiner’s amendment is necessitated to overcome the potential rejection and double patenting rejections and further clarify the claimed invention. 
In the title:
Please replace the title with the following new title.
--Automatically replacing hardware controller in a control system--.

In the claims:
Please amend 1-3, 5-6 and cancel claim 4 as follows.
1. (Currently amended) 	A control system comprising: 
one or more field devices that s at least one of acquisition of data for control of a plant and operation of the plant; 
a first control apparatus, to which a first field device included among the one or more field devices is directly connected, comprising a first access route controller and a first control application capable of controlling the first field device; 
at least one second control apparatus comprising a second access route controller and a second control application capable of controlling the first field device; 
a cache server that s a third access route controller and a memory storing input/output data for the one or more field devices; and 
a network that s the first control apparatus, the second control apparatus, and the cache server, wherein the first access route controller that is 
the third access route controller that is 
the first access route controller, the second access route controller, and the third access route controller that ;
wherein when the first control apparatus is to be replaced, the first access route controller that transmits the input/output data for the first field device to the third access route controller, the third access route controller that stores the input/output data for the first field device in the memory to fix the input/output data for the first field device, and the input/output instruction for the first field device from the second control application is transferred to the cache server.

2. (Currently amended) 	The control system of claim 1, wherein the first access route controller, the second access route controller, and the third access route controller that s, to the cache server, the input/output instruction for the first field device from the second control application when a load of the first control apparatus satisfies a predetermined condition.

3. (Currently amended) 	The control system of claim 1, wherein the first access route controller, the second access route controller, and the third access route controller that s, to the cache server, the input/output instruction for the first field device from the second control application in accordance with a type of control of the first field device by the second control application.

4. (Cancelled) 	

5. (Currently amended) 	The control system of claim 1, further comprising: 
a second field device included among the one or more field devices and directly connected to the network, wherein 
the third access route controller that is 
the first access route controller and the second access route controller that are 

6. (Currently amended) 	The control system of claim 1, wherein 
the first control apparatus comprises a determiner, 
a plurality of control applications including at least one of the first control application and the second control application that 
the determiner that s an input value for the first field device based on the plurality of input values calculated by the plurality of control applications.
--END--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
 The invention generally relates to the field of replacing hardware controller of a control system. The cited prior art taken alone or in combination fail to teach the method/system includes in part the following steps  “…a cache server that includes a third access route controller and a memory storing input/output data for the one or more field devices; and  a network that communicatively connects the first control apparatus, the second control apparatus, and the cache server, wherein the first access route controller that is capable of transmitting input/output data for the first field device to the third access route controller; the third access route controller that is capable of storing the input/output data received from the first access route controller in the memory; and  the first access route controller, the second access route controller, and the third access route controller that works together to control an input/output route from the first control application and the second control application to the first field device and are capable of transferring, to the cache server, an input/output instruction for the first field device from the second control application;  wherein when the first control apparatus is to be replaced, the first access route controller that transmits the input/output data for the first field device to the third access route controller, the third access route controller that stores the input/output data for the first field device in the memory to fix the input/output data for the first field device, and the input/output instruction for the first field device from the second control application is transferred to the cache server” as recited in claim 1.
The above-quoted claim language is not taught or suggested by the Applied Art (whether considered individually or in any combination).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Related cited arts:
USPN 20210089015 A1 discloses a hyperconverged industrial process control architecture is disclosed for controlling an industrial process within a physical process environment using a software-defined distributed control system (DCS) environment. The software-defined DCS environment may be implemented by virtualizing the hardware components of a DCS architecture on a server group to enable both software-defined process controllers and back-end DCS applications to run within the server group. This software-defined DCS network architecture reduces the hardware requirements of the process control system and reduces configuration complexity by implementing control components and higher-level components within a common environment within the server group.

USPN 20170257782 A1 discloses an apparatus includes a first interface, second interface, and at least one processing device. The first interface is configured to communicate with a transmitter coupled to a field device operating in an industrial process and automation system. The second interface is configured to communicate with a remote server through a wireless network. The at least one processing device is configured to control the first interface to communicate with the transmitter coupled to the field device; control the first interface to retrieve device information related to the field device from the transmitter; and control the second interface to transmit, through the wireless network, the device information to the remote server.

USPN 20140250153 A1 discloses a big data network or system for a process control system or plant includes a big data apparatus including a data storage area configured to store, using a common data schema, multiple types of process data and/or plant data (such as configuration and real-time data) that is used in, generated by or received by the process control system, and one or more data receiver computing devices to receive the data from multiple nodes or devices. The data may be cached and time-stamped at the nodes and streamed to the big data apparatus for storage. The process control system big data system provides services and/or data analyses to automatically or manually discover prescriptive and/or predictive knowledge, and to determine, based on the discovered knowledge, changes and/or additions to the process control system and to the set of services and/or analyses to optimize the process control system or plant.

USPN 20090164031 A1 discloses improved methods and apparatus for control using field and control devices that provide a virtual machine environment and that communicate via an IP network. By way of non-limiting example, such field device can be an "intelligent" transmitter or actuator that includes a low power processor, along with a random access memory, a read-only memory, FlashRAM, and a sensor interface. The processor can execute a real-time operating system, as well as a Java virtual machine (JVM). Java byte code executes in the JVM to configure the field device to perform typical process control functions, e.g., for proportional integral derivative (PID) control and signal conditioning. Control networks can include a plurality of such field and control devices interconnected by an IP network, such as an Ethernet.

USPN 20030041135 A1 discloses A data processing system and method for use with a process control system enables a plurality of process plants associated with different business entities to share a remotely situated data processing facility. The data processing facility includes a cluster of redundant servers that are communicatively coupled via a local network. Each of the redundant servers is adapted to acquire and process data received from the plurality of process plants. The data processing facility also includes a plurality of redundant data historians that are communicatively coupled to each other and to the cluster of redundant servers for storage of process data and analysis results. Each of the plurality of process plants includes internet-enabled field devices, internet-enabled field device interfaces, and/or internet-enabled data concentration nodes that send information to and receive information from the data processing facility via the Internet.
Dobrescu, Radu, Daniela Andone, and Matei Dobrescu. "

Mnushka, Oksana, et al. "Information Technology of Remote Monitoring and Control." 

Cosse, R., et al. "Smart industrial substations." 

The combination of above references does not teach or suggests the limitations as indicated in the reasons for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Satish Rampuria whose telephone number is (571) 272-3732.  The examiner can normally be reached Monday-Friday between 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on (571) 272-3721.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: (571) 272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Satish Rampuria/Primary Examiner, Art Unit 2193